Case 1:19-cv-03153-RLY-TAB Document 115 Filed 12/23/20 Page 1 of 3 PageID #: 1665




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  LYNN STARKEY,                               )
                                              )
  Plaintiff,                                  )
                                              )
  v.                                          )   Case No. 1:19-cv-03153-RLY-TAB
                                              )
  ROMAN CATHOLIC ARCHDIOCESE                  )
  OF INDIANAPOLIS, INC. and                   )
  RONCALLI HIGH SCHOOL, INC.,                 )
                                              )
  Defendants.                                 )


       DEFENDANTS’ MOTION FOR ORAL ARGUMENT REGARDING THEIR
        MOTION FOR SUMMARY JUDGMENT OR, IN THE ALTERNATIVE,
               MOTION FOR JUDGMENT ON THE PLEADINGS

       Defendants the Roman Catholic Archdiocese of Indianapolis and Roncalli High

  School, Inc. (collectively, “Archdiocese”), under Local Rule 7-5, respectfully move this

  Court to hold oral argument on the Archdiocese’s Motion for Summary Judgment or,

  in the Alternative, Motion for Judgment on the Pleadings (Dkt. 114). In support of

  this motion, the Archdiocese states as follows:
       1. The Archdiocese’s motion presents important legal issues spanning several sig-

  nificant statutory and constitutional defenses.

       2. The legal issues are of broad importance to religious organizations throughout

  the Seventh Circuit. Oral argument will help ensure that the Court is able to consider

  all aspects of the relevant legal doctrine and the full implications of its decision.

       3. Oral argument will also give counsel for all parties the chance to address any

  lingering questions this Court may have following briefing.




                                              1
Case 1:19-cv-03153-RLY-TAB Document 115 Filed 12/23/20 Page 2 of 3 PageID #: 1666




     Accordingly, the Archdiocese respectfully requests that this Court hold oral argu-

  ment on its Motion for Summary Judgment or, in the Alternative, Motion for Judg-

  ment on the Pleadings.

                                         Respectfully submitted.


   John S. (Jay) Mercer, #11260-49       /s/ Luke W. Goodrich
   FIZTWATER MERCER                      Luke W. Goodrich (DC # 977736)
   One Indiana Square, Suite 1500        Daniel H. Blomberg (DC # 1032624)
   Indianapolis, IN 46204                Joseph C. Davis (DC # 1047629)
   (317) 636-3551                        Christopher C. Pagliarella (DC # 273493)
   (317) 636-6680 fax                    The Becket Fund for Religious Liberty
                                         1919 Pennsylvania Ave. NW, Suite 400
                                         Washington, DC 20006
                                         (202) 955-0095
                                         (202) 955-0090 fax

                                         Attorneys for Defendants




                                           2
Case 1:19-cv-03153-RLY-TAB Document 115 Filed 12/23/20 Page 3 of 3 PageID #: 1667




                             CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing has been served upon the following on Decem-

  ber 23, 2020 by this Court’s electronic filing system:

  Kathleen A. DeLaney
  Christopher S. Stake
  DeLaney & DeLaney LLC
  3646 N. Washington Boulevard
  Indianapolis, IN 46205


                                          By: /s/ Luke W. Goodrich
                                          Luke W. Goodrich
                                          The Becket Fund for Religious Liberty
                                          1919 Pennsylvania Ave. NW, Suite 400
                                          Washington, DC 20006
                                          (202) 955-0095
                                          (202) 955-0090 fax




                                             3
